                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Patrick W. Griffin,                                            Case No. 1:17CV917

                         Petitioner

               v.                                              JUDGMENT ENTRY

Alan J. Lazaroff, Warden,

                         Respondent


       In accordance with the order filed contemporaneously with this judgment entry, it is

hereby ORDERED THAT:

       1.      The Magistrate Judge’s Report and Recommendation (Doc. 30) be, and the same

               hereby is, adopted as the order of the court.

       2.      The petition for a writ of habeas corpus (Doc. 1) be, and the same hereby is,

               denied.

       3.      No certificate of appealability will issue.

       So ordered.

                                                               /s/ James G. Carr
                                                               Sr. U.S. District Judge
